DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 10/5/21 and the amendment of claims has been entered.  Claims 23 and 51 have been amended.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 9/14/10. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 23-26, 28-31, 38-39, 41 and 44-51 are allowed. There was no prior art that teaches or suggests the claimed method of treating autism or schizophrenia consisting of a first and second step, wherein the step includes delivering oxytocin  to the upper posterior, olfactory region of a nasal airway of a subject, which includes the olfactory bulb and the trigeminal nerve of the subject, wherein the first substance comprises between 1IU and 15 IU of oxytocin; and wherein the second step includes delivering a second substance to promote transfer of the first substance, wherein the second substance is a liquid and delivered after the first substance. Permeation or absorption enhancers are well known before the pharmaceutical or at the same time as the pharmaceutical.  However, the art is silent regarding any teaching that would lead one of ordinary skill in the art to administer a second substance to promote transfer of the first substance, wherein the second substance is delivered after the oxytocin. There is no teaching of suggestion in the art to that one or ordinary skill in the art would believe administering a substance after delivery of oxytocin would promote transfer of the oxytocin. For the reasons presented above, the claims are novel. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23-26, 28-31, 38-39, 41 and 44-51 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                             


/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654